DETAILED ACTION
This office action is in response to the amendment filed on 07/18/2022. Claims 1, 3, 4, 10, 12, 13, 18 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to monitoring patients in hospital care.
Prior art:
Woo (US 2011/0306926) 
Wengroviz (US 2011/0242317) 
Alvarez (US 2007/0194939)

The closest prior art Wengroviz Fig. 1 and paragraphs 24-26 discloses the video distribution server (sitter management device) distributes the digital video streams captured by the remote video surveillance cameras (surveillance systems in airports, city streets, shopping malls etc.) in real-time to one or more of the display devices (plurality of sitter devices)... the display devices 50 may be devices having a single display, such as a mobile communication device, a personal computer, a laptop computer or a security system display device. In addition paragraphs 10 and 24-26 discloses a processor for selecting a first display device to receive a first digital video stream generated by a first remote surveillance camera (i.e. a system for coupling human agents to the viewing of video surveillance streams, see paragraph 8); in addition paragraphs 24-26 discloses the video distribution server distributes (transmit) the digital video streams captured by the remote video surveillance cameras in real-time to one or more of the display devices (plurality of sitter devices).
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination, the features are: “simultaneously displaying the plurality of real-time patient surveillance video streams at the first sitter device including a given real-time patient surveillance video stream of the plurality of real-time patient surveillance video streams… and providing at the first sitter device a patient video zoom function 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481